Case 4:21-cv-00030-TWP-DML Document 1 Filed 02/18/21 Page 1 of 6 PageID #: 1




                            UNITED STATES DISRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION


LAUREN FREEBERG,

       Plaintiff,
                                                    Case No. 4:21-cv-30
v.

PC BUILDING MATERIALS, INC. d/b/a                   JURY TRIAL DEMANDED
PC HOME CENTER,

       Defendants.




                                         COMPLAINT

       Plaintiff Lauren Freeberg sues the Defendant, PC Building Materials, Inc. d/b/a PC Home

Center (“the Company”), and for or her Complaint, Plaintiff states as follows:

                                       INTRODUCTION

       1.      Plaintiff brings this action for declaratory, injunctive, and monetary damages, for

Defendant’s intentional violation of her rights under Title VII of the Civil Rights Act of 1964, as

amended (“Title VII”). Defendant subjected Plaintiff Lauren Freeberg to discrimination because

in violation of Title VII by terminating her employment because of her pregnancy.

       2.      Defendant employed Plaintiff from September 24, 2018 until her wrongful

termination on January 21, 2020.

       3.      During her employment with Defendant, Plaintiff performed her job well;

Plaintiff’s direct supervisor praised her work ethic, attitude, and productivity. Defendant

promoted Plaintiff and gave her a raise. And Defendant did not issue Plaintiff any disciplinary

write-ups during her employment, at least not until it terminated Plaintiff’s employment.

                                                1
Case 4:21-cv-00030-TWP-DML Document 1 Filed 02/18/21 Page 2 of 6 PageID #: 2




        4.      It was not until after Plaintiff announced she was pregnant that Sara Stemler,

Defendant’s Chief Financial Officer and one of its owners, began highly scrutinizing Plaintiff’s

work. Ultimately, Stemler terminated Plaintiff’s employment for allegedly failing to plan a

company party to Stemler’s satisfaction.

        5.      Defendant now claims, in an effort to justify Plaintiff’s termination, that Plaintiff

was a “persistent underperformer,” even though Defendant didn’t discipline Plaintiff for

performance deficiencies during her employment.

        6.      Defendant’s reasons for Plaintiff’s termination are false and merely a cover-up for

intentional discrimination. The true reason for Plaintiff’s termination was because she was

pregnant.

        7.      Defendant’s actions violate Title VII and entitle Plaintiff to declaratory,

injunctive, and monetary relief.

                                   JURISDICTION AND VENUE

        8.      This Court has jurisdiction over the subject matter of this action pursuant to 42

U.S.C. § 2000e-5(f) and 28 U.S.C. § 1331.

        9.      Venue is proper in the Southern District of Indiana because a substantial portion

of the events forming the basis of this suit occurred in this District, and Defendants’ principal

place of business is located in this District

                                                PARTIES

        10.     PC Building Materials, Inc. is a locally-owned lumber and hardware store. It is

the largest independent, family owned supplier of building materials in the Louisville

Metropolitan and southern Indiana area. Defendant’s principal place of business is located at 123

Cherry St., New Albany, IN 47150.



                                                   2
Case 4:21-cv-00030-TWP-DML Document 1 Filed 02/18/21 Page 3 of 6 PageID #: 3




        11.     Plaintiff is an individual citizen of the State of Indiana. Defendants employed

Plaintiff from on or about September 24, 2018 until her termination on January 21, 2020.

                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        12.     Plaintiff has fulfilled all conditions necessary to proceed with this cause of action

under Title VII. Plaintiff filed her Charge of Discrimination with the EEOC on September 8,

2020; the EEOC issued its Notice of Right to Sue on November 24, 2020.

        13.     Plaintiff timely files this action within ninety (90) days of receipt of her Notice of

Right to Sue from the EEOC.

                                   FACTUAL ALLEGATIONS

        14.     Plaintiff’s employment with Defendant began in September 2018. Defendant

initially hired Plaintiff as a Design Assistant.

        15.     Plaintiff excelled in her position as a Design Assistant.

        16.     In fact, Plaintiff performed well enough in her role as a Design Assistant that

CFO Sara Stemler and General Manager Minette Agnew approached Plaintiff about a promotion

to Marketing Coordinator. Plaintiff expressed interest in the promotion, and as a result,

Defendant promoted Plaintiff to the Marketing Coordinator position in or around February 2019.

        17.     In her role as Marketing Coordinator, Plaintiff had responsibility for the

Company’s marketing efforts. In this role, Plaintiff reported directly to Agnew.

        18.     Agnew praised Plaintiff for her work as the Marketing Coordinator.

        19.     In August 2019, Plaintiff learned she was pregnant.

        20.     In September 2019, after being in the Marketing Coordinator role for

approximately six months, Plaintiff received a $2 raise during her annual review.

        21.     In October 2019, Plaintiff informed Agnew that she was pregnant.



                                                   3
Case 4:21-cv-00030-TWP-DML Document 1 Filed 02/18/21 Page 4 of 6 PageID #: 4




       22.     By early December 2019, Plaintiff began to show and her co-workers began

learning she was pregnant.

       23.     Although Plaintiff was showing and interacted with Company owners David and

Sara Stemler frequently, neither acknowledged her pregnancy.

       24.     In January 2020, Plaintiff was tasked with planning the employee appreciation

party for January 18, 2020. Shortly before the party, Sara Stemler asked Agnew if Plaintiff was

pregnant; Agnew confirmed the pregnancy.

       25.     During the employee appreciation party, guests complimented Plaintiff on the

work she’d done in organizing the event. Indeed, during an address to Company employees,

General Manager Kevin Passanisi thanked Plaintiff for her hard work in planning the party.

       26.     On January 21, 2020, shortly after learning of Plaintiff’s pregnancy, Sara Stemler

directed Agnew to terminate Plaintiff’s employment.

       27.     The purported reason for Plaintiff’s termination was Stemler’s dissatisfaction with

the employee appreciation party; this reason is pretext for discrimination.

       28.     Stemler herself played a significant role in planning and organizing the employee

appreciation party.

       29.     Stemler made mistakes during the organizing process, including making

misspellings on name tags. Stemler blamed her own mistakes on Plaintiff in an effort to contrive

reasons for Plaintiff’s termination.

       30.     Agnew told Plaintiff that Stemler wanted Agnew to terminate Plaintiff’s

employment. Agnew also told Plaintiff that she (Agnew) would try to persuade Stemler to

change her mind because Agnew didn’t believe Plaintiff should be fired.




                                                 4
Case 4:21-cv-00030-TWP-DML Document 1 Filed 02/18/21 Page 5 of 6 PageID #: 5




       31.     Agnew tried, but was unsuccessful, in changing Stemler’s mind to terminate

Plaintiff. Stemler forced Agnew to carry out the termination of Plaintiff’s employment, even

though Agnew didn’t believe Plaintiff should be terminated.

       32.     During the termination meeting, Agnew was so upset by the termination that she

cried in Plaintiff’s presence.

       33.     Defendant terminated Plaintiff’s employment without ever writing up Plaintiff, in

violation of Defendant’s own personnel policies.

       34.     Defendant terminated Plaintiff for being pregnant.

       35.     Defendant’s reason for Plaintiff’s termination was pretextual.

       36.     Defendant’s actions violate Title VII of the Civil Rights Act of 1964.

     COUNT I – PREGNANCY DISCRIMINATION IN VIOLATION OF TITLE VII
                    OF THE CIVIL RIGHTS ACT OF 1964

       37.     Plaintiff incorporates the preceding paragraphs as if fully stated herein.

       38.     When it adopted the Pregnancy Discrimination Act, Congress amended Title VII

to provide that discrimination on the basis of sex includes discrimination “on the basis of

pregnancy, childbirth, or related medical conditions.”

       39.     Defendants’ actions in terminating Plaintiff constitutes unlawful discrimination on

the basis of her gender in violation of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq. and 42 U.S.C. § 1981A.

       40.     Defendant has willingly and wantonly disregarded Plaintiff’s rights, and its

discrimination against Plaintiff was undertaken in bad faith.

       41.     As a direct and proximate result of Defendant’s violation of Title VII, Plaintiff

has been made the victim of acts that have adversely affected her economic, psychological, and

physical well-being.

                                                 5
Case 4:21-cv-00030-TWP-DML Document 1 Filed 02/18/21 Page 6 of 6 PageID #: 6




       42.      Accordingly, Defendants are responsible for the damages Plaintiff has sustained

as a result of Defendants’ unlawful discrimination.

       WHEREFORE, Plaintiff demands judgment in her favor and against Defendant for

violation of Title VII of the Civil Rights Act of 1964:

             a. an award of damages, including but not limited to back pay, front pay,
                compensatory and punitive damages, attorneys’ fees and costs, and all other relief
                available under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
                § 2000e et seq. and 42 U.S.C. § 1981A;

             b. declaratory judgment that Defendant’s actions toward Plaintiff violate Plaintiff’s
                rights;

             c. injunctive relief directing Defendant to refrain from violating the Act;

             d. and all other just and proper relief in the premises.

                                          JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable.



Dated: February 18, 2021

                                               Respectfully submitted,

                                               s/ J. Corey Asay
                                               J. Corey Asay
                                               Morgan & Morgan, P.A.
                                               333 W Vine St., Ste 1200
                                               Lexington, KY 40507
                                               Tel: (859) 286-8368
                                               Fax: (859) 286-8384
                                               Email: casay@forthepeople.com

                                               Counsel for Plaintiff




                                                   6
